Citation Nr: 0501249	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an initial rating in excess of 20 percent 
for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his sister



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1969, with service in the Republic of Vietnam from February 
1967 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 2002, by the Winston-Salem, North Carolina, 
Regional Office (RO), which granted service connection for 
peripheral neuropathy of the left and right lower 
extremities, and each extremity was assigned a 10 percent 
rating, effective July 9, 2001.  The veteran, accompanied by 
his representative, appeared and offered testimony at a 
hearing before a Decision Review Officer at the RO in April 
2003.  A transcript of that hearing is of record.  
Subsequently, by a July 2003 rating action, the DRO assigned 
a 20 percent evaluation for each lower extremity, separately, 
effective May 8, 2001. 

Because the veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection for his peripheral neuropathy of the right and 
left lower extremities, the Board has characterized those 
issues in accordance with the holding of Fenderson v. West, 
12 Vet. App. 119 (1999).  

On November 16, 2004, the veteran and his sister, accompanied 
by his representative, appeared and offered testimony at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of that hearing is also of record.  

In his substantive appeal (VA Form 9), received in August 
2003, the veteran appears to have raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) by reason of service-connected 
disabilities.  The veteran again raised that issue at his 
hearing in November 2004.  Additionally, the veteran's 
testimony at the hearing in November 2004 as to the symptoms 
affecting his upper extremities, symptoms similar to those 
affecting his lower extremities, is sufficient to raise the 
issue of entitlement to service connection for peripheral 
neuropathy of the upper extremities.  As these matter have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by complaints of tingling and burning 
in the leg, as well as swelling with activities, and 
numbness; clinical findings include ataxic gait, sensory 
disturbances, and constant pain that are reflective of severe 
incomplete neuropathy.  

2.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by complaints of tingling and burning 
in the leg, as well as swelling with activities, and 
numbness; clinical findings include ataxic gait, sensory 
disturbances, and constant pain that are reflective of severe 
incomplete neuropathy.  

3.  The clinical findings do not show complete paralysis of 
the right or left external popliteal nerve with foot drop, 
droop or loss of extension of the phalanges of the toes, loss 
of dorsiflexion or abduction of the feet, or weakened 
adduction of the feet.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, and no 
more, for peripheral neuropathy of the right lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.123, 4.124a, 
Diagnostic Code 8521 (2004).  

2.  The criteria for a 30 percent disability rating, and no 
more, for peripheral neuropathy of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.123, 4.124a, 
Diagnostic Code 8521 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The RO originally provided the veteran with a letter 
informing him of the above information in a letter dated in 
January 2002, prior to the rating decision which established 
service connection for diabetes mellitus and peripheral 
neuropathy of the lower extremities.  However, the Statement 
of the Case dated in August 2003 satisfied the notice 
provisions cited above.

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  VA provided 
the veteran with a medical examination.  The available 
medical evidence is sufficient for an adequate determination 
of the veteran's claims.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

II.  Factual background.

VA medical records, dated from August 2000 through October 
2001, show that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
symptoms of pain and burning in his feet and legs associated 
with diabetes mellitus.  The veteran was seen in August 2000, 
with complaints of pain and burning in both feet; it was 
noted that the veteran had a new diagnosis of diabetes 
mellitus, with diabetic neuropathy for the past two years.  
The veteran was seen at a diabetic clinic in September 2001 
for complaints of severe burning pain in his feet, which was 
now up to the mid calves.  The assessment was diabetes 
mellitus with neuropathy.  

Private treatment reports, dated from February 1995 through 
November 2001, show that the veteran received ongoing 
evaluation and treatment for several disabilities, including 
symptoms of diabetes mellitus.  Following an evaluation in 
September 1999, Dr. Steven W. Dibert noted that the veteran 
had bilateral burning dysesthesias in both feet, suggestive 
of a small fibroneuropathy.  On examination in April 2000, 
the veteran had 1+ pedal edema, bilaterally.  He continued to 
have dysesthesias from the ankles distally.  When seen in 
August 2000, the veteran complained of achiness in his left 
ankle.  He also complained of occasional stiffness and 
soreness.  The examiner recommended an Ace wrap and Vioxx.  

The veteran was afforded a VA compensation examination in 
August 2002, at which time it was noted that he was found to 
have diabetes about two years ago.  It was noted that the 
veteran had had burning and numbness in his feet diagnosed as 
diabetic neuropathy.  He was followed by a diabetic care 
provider every four months.  Examination revealed decreased 
sensation to light touch, and painful stimuli in the sock 
area involving the feet, bilaterally.  The pertinent 
diagnosis was diabetes mellitus with diabetic neuropathy.  

VA outpatient treatment reports, dated from June 2002 through 
February 2003, show that the veteran continued to receive 
clinical evaluation and treatment at a diabetic clinic.  
During a clinical evaluation in June 2002, the veteran 
complained of pain and burning in his feet and legs.  
Evaluation of the extremities revealed edema, and decreased 
sensation in his feet.  The veteran was seen for a follow up 
evaluation of his diabetic neuropathy in July 2002, at which 
time it was noted that he had severe diabetic neuropathy in 
his feet.  It was also noted that he was having a lot of 
problems with leg edema.  When seen in November 2002, it was 
reported that the veteran continued to have pain in both 
feet.  It was noted that the veteran's legs became weak from 
his hips down with walking.  He wanted to try a Canadian 
crutch.  On examination, the veteran's gait was reported to 
be steady, with antalgic gait and circumduction of the left 
leg.  Power in the lower extremities was 4+/4; knee and ankle 
jerks were not elicited.  The impression was sensory 
peripheral neuropathy, likely multifactorial, and diabetes 
mellitus.  

At his personal hearing in April 2003, the veteran testified 
that he experienced pain and burning in his legs; he reported 
shooting sensations in his legs that felt like electrical 
shocks.  The veteran indicated that, at times, his legs 
became hot and cold at the same time.  He noted that he 
experienced those symptoms on a constant and daily basis, 
which had the affect of limiting his ability to get around.  
The veteran reported that he experienced numbness in his feet 
to his calves.  The veteran also reported developing swelling 
with activities.  The veteran indicated that if he was going 
to walk any distance, he used a cane or sometimes two canes 
for support.  He noted that his legs occasionally hurt at 
night, and prevented him from sleeping.  The veteran 
indicated that his feet were so sensitive that they hurt when 
he put on or took off his socks.  At the hearing, the veteran 
submitted a list of medications he took for his diabetes and 
peripheral neuropathy.  

When the veteran was accorded an examination for disability 
evaluation purposes in July 2003, it was noted that he used 
canes to walk.  Romberg was borderline.  Muscle strength was 
normal.  He had hyporeflexia at the biceps, triceps, and 
brachioradialis.  The ankle reflexes were also hypoactive.  
Babinski signs were absent.  Light touch was present in four 
extremities, and vibration was adequate in four extremities 
with joint senses poor in the toes and trace figures were 
interpreted slowly in all four extremities.  The neurological 
conclusions were peripheral neuropathy, diffuse and 
symmetric, manifested by ataxic gaits, poor joint sense and 
poor interpretation of trace figures.  The examiner stated 
that those findings were more consistent with a diabetic 
neuropathy plus the side effects of multiple medications.  

At his personal hearing in November 2004, the veteran had to 
use hand crutches to walk.  He reported that he was unable to 
get out of his house very often because of pain.  He stated 
that a VA Medical Center had given him a wheelchair but his 
wife was unable to push the wheelchair because of her 
disabilities and that he was unable to move the wheelchair 
because of neuropathy in his hands, that his hands were too 
weak and painful to roll the wheels of the wheelchair.  The 
veteran reported problems with swelling and burning in his 
legs; he described shooting pains in his legs.  The veteran's 
sister testified that he was unable to walk even half a block 
without resting.  He noted that he last worked in November 
2000 as a result of his disability.  It was argued that the 
symptoms caused by the peripheral neuropathy in his lower 
extremities more closely resemble the criteria for severe 
incomplete paralysis of the lower extremities.  


III.  Legal analysis.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims ("the 
Court") also discussed the concept of the "staging" of 
ratings, noting that it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  

The veteran's disabilities on appeal have been rated under 
the criteria for rating diseases of the peripheral nerves, 
specifically, impairment of the external popliteal nerve 
(common peroneal).  38 C.F.R. § 4.124a, Diagnostic Code 8521.  
A 10 percent rating is assigned for mild incomplete 
paralysis; a 20 percent rating is assigned for moderate 
incomplete paralysis; and a 30 percent rating is assigned for 
severe incomplete paralysis.  A 40 percent rating is assigned 
for "complete" paralysis, manifested by foot drop and slight 
drop of first phalanges of all toes, cannot dorsiflex the 
foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis, whether due to varied level of the 
nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, the bilateral factor is to be applied.  See 38 
C.F.R. § 4.26.  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2004).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The Board finds that the foregoing evidence supports a 30 
percent rating for the veteran's service-connected chronic 
peripheral neuropathy, right lower extremity, and left lower 
extremity.  The August 2002 VA examination reflects that the 
veteran complained of burning and numbness in his feet, and 
the impression was diabetes mellitus with diabetic 
neuropathy.  Swelling in his legs has also been documented.  
The July 2003 VA peripheral nerves examination report 
diagnosed diffuse and symmetric peripheral neuropathy, 
manifested by ataxic gaits, poor joint sense, and poor 
interpretation of trace figures.  The veteran must use canes 
to walk.

Based on the clinical findings recorded in the July 2003 VA 
examination report, and the veteran's condition at the 
hearing in November 2004, the Board finds that the veteran 
has neurologic changes characterized by diminished reflexes 
in the ankles, sensory disturbances, and constant pain that 
equate to severe incomplete neuropathy.  38 C.F.R. § 4.123.  
Both of the veteran's lower extremities manifest some degree 
of sensory impairment, as well as diminished ankle jerks.  
There are no objective findings of weakness in the veteran's 
lower extremities, although the Board notes the veteran's 
complaints of weakness.  Nonetheless, the medical evidence 
confirms findings of anesthesia, and the evidence 
consistently indicates that the veteran walks with an ataxic 
gait, and uses canes.  In short, the Board finds that the 
evidence warrants a 30 percent rating for each of the 
veteran's lower extremities.  In reaching this conclusion, 
the Board notes that 30 percent is the maximum rating 
assignable under the applicable schedular criteria for 
incomplete neuropathy of the external popliteal nerve.  

However, the Board does not find that the evidence warrants a 
40 percent rating for either lower extremity.  According to 
Diagnostic Code 8521, a 40 percent rating is assigned for 
"complete" paralysis, manifested by foot drop and slight drop 
of first phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges of toes 
lost; abduction of foot lost, adduction weakened; anesthesia 
covers entire dorsum of foot and toes.  In the present case, 
while the veteran is described to have anesthesia in the 
lower extremities, from the mid calf to the toes, there is no 
evidence of foot drop in any of the phalanges.  Additionally, 
there is no evidence of weakness in the lower extremities.  
On examination in July 2003, muscle strength was normal.  In 
short, based on all the evidence of record, the Board finds 
that the preponderance of the evidence is against a finding 
of complete paralysis in the veteran's lower extremities, and 
there is no basis to assign a 40 percent rating for the right 
or left lower extremity.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
peripheral neuropathy of the right and the left lower 
extremities, including effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4.  In conclusion, the 
current medical evidence is consistent with no more than a 30 
percent rating for peripheral neuropathy of the right lower 
extremity, and no more than a 30 percent rating for 
peripheral neuropathy of the left lower extremity.  Should 
the veteran's disability picture change in the future, he may 
be assigned higher ratings.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for a higher rating.  The 
Board has considered the benefit of the doubt rule in this 
case, and has applied it where appropriate.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Entitlement to an increased 30 percent rating for peripheral 
neuropathy of the right lower extremity is granted, subject 
to the laws and regulations governing awards of monetary 
benefits.  

Entitlement to an increased 30 percent rating for peripheral 
neuropathy of the left lower extremity is granted, subject to 
the laws and regulations governing awards of monetary 
benefits.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


